Earl Warren: Number 94, National Labor Relations Board, versus Florida Citrus Canners case. Mr. Come.
Norton J. Come: May it please the Court. This case is likewise here on certiorari to the Fifth Circuit and presents an issue similar to that in Walton, the higher case, namely whether the court has grossly exceeded its reviewing power and setting aside for the findings of fact in an unfair labor practice case. Here, the Board found that the respondent unlawfully refused to bargain with the Teamsters, the certified bargaining agent of its employees, that this unfair labor practice was the cause of a strike which in ensued so that 274 strikers were entitled to be returned to their jobs with back pay, notwithstanding intervening replacement, and that respondent engaged in various acts of interference to restrain in addition in the violation of Section 8 (a) (1) of the Act. The court below set aside the refusal to bargain findings which in turn upset the finding that the strike was an unfair labor practice strike because in its view, the trial examiner's credibility determinations could not be accepted and then it proceeded to reevaluate and minimize the 8 (a) (1) Act cavity and then decided not even to enforce that part of the Board's order. Now, in Walton, we attempted to show that the court below erred in rejecting inferences drawn by the Board though on the entire record, they had rational support. Here, we submit, the Court has made an even more basic incursion into the Board's fact finding function by setting aside terminations as to the credibility of witnesses which were neither irrational nor contrary to the view of the court below based on an improper standard. The facts can be briefly set forth as follows. The union was certified in February of 1957, and bargaining negotiations were carried on sporadically from April through November, but the parties were unable to reach an agreement. On December 4, Union Negotiator, Wingate and Production Manager, Stephenson, after a private off the record meeting, appeared to be not far apart on the union's latest proposal and another formal negotiating session was set for December 18th. Now, that is a critical date because the Board finds a refusal to bargain on and after that date. At the off the record meeting with Stephenson on December 4th, they agreed to set up a resumed negotiations on December 18th. On December 12th and 13th, the Florida Citrus belt was hit by a severe freeze. At December 18, the meeting opens and Union Organizer, Wingate, asked for the company's views on the union's latest proposals, which as I've indicated, appeared to be acceptable to Stephenson. The company attorney said that there was no point in discussing them since they were completely different from anything that have ever been discussed up to then and besides the company wanted to talk about the effects of the freeze. Wingate thereupon accused the company of strolling and threatened a strike. The company representatives at that point terminated the meeting, indicating that they would not respond to the pressure of the strike and it might do the employee some good to get it out of their system. Despite frequent requests by the union, there was no further meeting until January 28, 1958. The parties got together after a short meeting that broke up with the company indicating that it would get in touch with the union for further meetings. No further word was received from the company and no future meeting was selected. In the meantime, a decertification petition was circulated in the plant. The company allowed the employees to circulate it on company time. Majority of the employee signed it, repudiating the union. As soon as the company receives that they tell the union that they will no longer bargain with them because the union has lost its majority. Now, the Board found that on and after December 18, 1957, the company refused to bargain in good faith with the union. That what it was doing was exploiting the emergency created by the freeze in this Florida Citrus belt as an excuse for delaying negotiations while in the meantime, it was carrying on a course of conduct which I will elude to later for the purpose of undermining the support for the union so that when February 8 came around which was the end of the certification year, the company could withdraw recognition from the union. Now, to support this finding that there was bad faith between bargaining and a consorted effort to undermine the union on and after December 18th, 1957. This finding is supported basically on the testimony of the employee Holly and Union Organizer, Wingate whom the Board and the trial examiner credited. These credibility findings, the court below upset and that is the nub of this case. We submit that that Court was unjustified in setting aside those credibility findings. It implied, and indeed, in doing so, it exceeded its reviewing power under Section 10 (e) of the Act because they were based on reasonable considerations. They were well within the examiner's province as the presiding officer at the hearing and the bias that the Court attributed to the examiner was based upon statements in his intermediate report which we submit do not reasonably have the significance that the Court attributed to them. Now, as to Holly, because he is the key, one of the key witnesses here.
Potter Stewart: Is Holly the employee or the organizer?
Norton J. Come: Holly was the employee. He was an old time employee who had been active in the administration of the former union which had previously represented the employees before the Teamsters came on the scene. I'll continue tomorrow.